Citation Nr: 0611668	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss. 
 
2.  Entitlement to service connection for paranoid 
schizophrenia.
 
3.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


REMAND

The veteran served on active duty from December 1952 to 
December 1956.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (VA) from a September 2003 
rating decision and subsequent determinations of the VA 
Regional Office (RO) in Cleveland, Ohio that declined to 
reopen a claim of service connection for right and left ear 
hearing loss, and denied service connection for paranoid 
schizophrenia and type II diabetes mellitus.  

The veteran was afforded personal hearings at the RO in 
January 2004 and by videoconference in December 2005 before 
the undersigned.  

The record reflects that the veteran filed a claim in August 
1974 and indicated that he had been treated at VA Wade Park 
since arriving in Cleveland, and also related that he had 
received prior treatment at the Cochran VA medical center in 
St. Louis, Missouri.  Review of the claims folder shows that 
VA outpatient clinic notes dated between 1973 and 1974 were 
obtained from the St. Louis VA facility.  However, no VA Wade 
Park clinic notes dating to the time that the veteran said he 
started receiving treatment are of record, and none appears 
in the claims folder until January 2003.  In correspondence 
dated in September 1977, his treating physician noted that 
the appellant was currently enrolled in the day treatment 
program, received medication and also attended group therapy 
and other activities at the center.  The veteran testified at 
a hearing that he had received his treatment at VA Wade Park 
since the 1970s, and had had medical care at the St. Louis VA 
in the 1960s.  In correspondence dated in March 2003, he also 
related that he had been treated at the Brecksville VA 
Medical Center for years.  It thus appears that a major 
portion of the appellant's VA records have been not been 
retrieved, and this should be accomplished.  (VA is charged 
with knowledge of what VA records show.)

Review of the record discloses that the veteran was afforded 
a VA examination in October 1974 and related that he had been 
hospitalized for psychiatric disability at Fairhill 
Psychiatric Hospital for months each time in 1962 and 1965.  
These records are not in the claims folder and should be 
requested, with consent of the veteran. 

In a letter dated in February 2003, the veteran stated that 
he had been granted Social Security benefits and 
documentation is of record to this effect.  However, the 
clinical evidence on which the award is based is not on file.  
These records should also be requested and associated with 
the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, to include the Fairhill 
Hospital, who have treated him for 
psychiatric symptoms, diabetes or 
hearing loss since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA 
can obtain any identified evidence.  
Such records should be requested 
directly from the healthcare providers 
for the dates referred to above.  

2.  All VA outpatient records should be 
requested from the St. Louis VA 
facility dating back to 1956.  All VA 
records prior to January 2003 and after 
September 2003 should be retrieved from 
VA Wade Park.  All of the veteran's 
records at Brecksville VA should also 
be secured and associated with the 
claims folder. 

3.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision and the 
medical documentation relied upon for 
the award of any disability benefits.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

